PER CURIAM.
Estovir Construction Corp. appeals a final judgment for attorney’s fees and costs. We reverse.
The trial court entered judgment in favor of Estovir for attorney’s fees and costs in a mechanic’s lien foreclosure action. The lien had been transferred to a lien transfer bond issued pursuant to section 713.24, Florida Statutes (1991). The trial court limited Estovir’s recovery against the bond to $500, relying on this court’s decision in Fidelity & Deposit Co. of Maryland v. DiStefano Construction, Inc., 562 So.2d 845 (Fla. 3d DCA 1990). During the pendency of this appeal, that decision was reversed. DiStefano Construction, Inc. v. Fidelity & Deposit Co. of Maryland, 597 So.2d 248 (Fla.1992). Accordingly the judgment in the present case is reversed and the cause remanded for entry of judgment in favor of Estovir in accordance with DiStefano Construction, Inc., 597 So.2d at 249-50.
Appellees La Pradera, Inc., and Regency Insurance Company argue that the lien was excessive and should be reduced pursuant to subsection 713.24(3), Florida Statutes (1991). That is an argument which should have been addressed to the trial court and cannot be raised for the first time on appeal.
Reversed and remanded for entry of judgment in favor of appellant in accordance with DiStefano Construction, Inc., 597 So.2d at 249-50.